This opinion is subject to administrative correction before final disposition.




                                 Before
                      HOUTZ, COGLEY, and MYERS
                        Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                      Mario A. MONTAGNA
          Intelligence Specialist First Class (E-6), U.S. Navy
                               Appellant

                             No. 202200020

                        _________________________

                         Decided: 13 October 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                              Hayes C. Larsen

 Sentence adjudged 19 October 2021 by a general court-martial con-
 vened at Naval Station Norfolk, Virginia, consisting of a military judge
 sitting alone. Sentence approved by the convening authority: reduction
 to E-1, confinement for sixty days, and a bad-conduct discharge.

                             For Appellant:
              Lieutenant Colonel Michael D. Berry, USMCR

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).

                        _________________________
                United States v. Montagna, NMCCA No. 202200020
                                Opinion of the Court

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     S. TAYLOR JOHNSTON
                                     Acting Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2